In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated February 26, 1991, which denied his motion to dismiss the complaint pursuant to CPLR 3012 (b).
Ordered that the order is affirmed, with costs.
In light of the brief delay, the absence of prejudice, the plaintiffs showing of a reasonable excuse, and the potential merit of his claim, we find that the Supreme Court permissibly exercised its discretion in denying the defendant’s motion to dismiss the complaint pursuant to CPLR 3012 (b) (see, Shopsin v Siben & Siben, 189 AD2d 811; Gordineer v Gallagher, 160 AD2d 672). Thompson, J. P., Balletta, Miller and Santucci, JJ., concur.